Case 1:15-cr-00445-PAE Document 1202 Filed 06/29/21 Page 1of1

RICHARD PALMA
ATTORNEY AT LAW
122 EAST 42"! STREET - SUITE 620
NEW YORK, NEW YORK 10168

MEMBER OF THE BAR TEL. (212) 686-8111
NEW YORK & FLORIDA FAX. (212) 202-7806
E-MAIL; rpalmal77@gmaii.com
June 29, 2021

The Honorable Paul A. Engelmayer, U.S.D.J.
United States District Court

40 Foley Square, Room 2201

New York, N.Y. 10007

Re: U.S. y. Jason Benjamin, Dkt. 15 CR 445-05 (PAE)
Defense request to withdraw motion for relief under 18 USC §3582(c)(1)(A).

Dear Judge Englemayer:

I write in reference to this Court’s May 6, 2021 Order appointing me as counsel to
Jason Benjamin 22954-052 in the above-entitled matter for the purposes of filing a motion
pursuant to 18 U.S.C. § 3582(c)(1){A), the federal compassionate release statute, seeking a
reduction in the 273-month term of imprisonment this Court imposed on him on January 9,
2018.

After consultation with Mr. Benjamin, who, despite having made substantial
rehabilitative strides in the 41 months since he was sentenced, has suffered a recent stress and
substance-abuse-related setback, he has decided that now would not be the most opportune
time to pursue relief on compassionate grounds. Although he followed the Probation
Department’s recommendation by earning his GED, as well as a number of other certificates,
because he is currently in punitive segregation, Mr. Benjamin felt it would be better to submit
his achievements and family circumstances for examination after he has returned to general
population and gotten himself back on track.

For those reasons, Mr. Benjamin respectfully requests permission to withdraw his motion
with leave to renew it at some future point where his circumstances better illustrate his character
and achievement.

Respectfully submitted,
Richard Palma

Granted. SO ORDERED.

ful A. Cogaby/

 

 

PAUL A. ENGELMA YER

United States District Judge
6/29/2021
